Citation Nr: 0424835	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

The propriety of the initial noncompensable evaluation for 
the service-connected right great toe disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1978 to 
November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge via videoconferencing technology in May 
2004.  A transcript of the hearing has been associated with 
the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

At his May 2004 hearing, the veteran testified that his right 
toe caused pain constantly, and rated that pain as nine or 
ten on a ten-point scale.  

The veteran was afforded a VA examination of right foot in 
July 2002.  That examination was for the purpose of 
establishing service connection for the right great toe 
disability.  The examiner failed to indicate whether the 
disability caused by the veteran's right toe disability was 
moderate, moderately severe, or severe.  

The examiner also failed to adequately assess all pertinent 
functional impairment, such as functional impairment on 
repeated use, during flare-ups and due to incoordination, 
weakened movement and excess fatigability.  Consequently, the 
Board has concluded that the examination report is not 
adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

The Board also notes that a July 2002 X-ray of the veteran's 
right foot revealed nonunion of a comminuted fracture of the 
proximal phalanx of the great toe, extending into the 
interphalangeal joint.  On readjudication of the veteran's 
claim, the RO should consider the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 for foot injuries, as opposed 
to the currently assigned rating under Diagnostic Code 5283 
for malunion or nonunion of the tarsal and metatarsal bones.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded a VA orthopedic examination to 
determine the current extent of the 
service-connected right great toe 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right great 
toe disability.  In reporting the results 
of range of motion testing in degrees, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should be requested 
to identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  The examiner should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The complete examination findings, 
along with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In doing so, 
the RO should consider the applicability 
of Diagnostic Code 5284.  The RO should 
also give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



